            Case 2:20-cv-02503-KJN Document 7 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA MARIE BELYEW,                                 No. 2:20-cv-2503 KJN P
12                        Petitioner,
13             v.                                        ORDER
14    MIKE PALLARES,
15                        Respondent.
16

17            Petitioner is a state prisoner, proceeding without counsel, seeking a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. The instant petition challenges petitioner’s 2018 conviction in the

19   Colusa County Superior Court. (ECF No. 1.) Court records reflect that petitioner is presently

20   challenging the same conviction in an earlier-filed action, which remains pending: Belyew v.

21   People of the State of California, 2:19-cv-0294 AC (E.D. Cal.). It is established that if a new

22   petition is filed when a previous habeas petition is still pending before the district court without a

23   decision having been rendered, then the new petition should be construed as a motion to amend

24   the pending petition. Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008). Therefore, the petition

25   filed in the instant action should be construed as a motion to amend the initial petition and filed in

26   2:19-cv-0294 AC. Woods, 525 F.3d at 888.

27   ////

28   ////
                                                        1
          Case 2:20-cv-02503-KJN Document 7 Filed 12/28/20 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The December 11, 2020 petition (ECF No. 1) should be construed as a motion to amend

 3   and filed in petitioner’s initial habeas action, Case No. 2:19-cv-0294 AC; and

 4             2. The Clerk of the Court is directed to file the petition (ECF No. 1) as a motion to amend

 5   in Case No. 2:19-cv-0294 AC, and to terminate this action and all outstanding motions.

 6   Dated: December 28, 2020

 7

 8

 9   /bely2503.mta.tf

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
